Citation Nr: 1207404	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  10-04 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for a left shoulder disorder, including as secondary to a 
service-connected bilateral ankle disability.

2.  Whether there is new and material evidence to reopen a claim for service connection for a left hip disorder, including as secondary to the 
service-connected bilateral ankle disability.

3.  Whether there is new and material evidence to reopen a claim for service connection for a left knee disorder, including as secondary to the 
service-connected bilateral ankle disability.  

4.  Entitlement to service connection for a left shoulder disorder, including as secondary to the service-connected bilateral ankle disability.

5.  Entitlement to service connection for a left knee disorder, including as secondary to the service-connected bilateral ankle disability.

6.  Entitlement to service connection for a left wrist disorder, including as secondary to the service-connected bilateral ankle disability.

7.  Entitlement to service connection for a right wrist disorder, including as secondary to the service-connected bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1993 and from February to July 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

As support for his claims, the Veteran testified at a hearing at the RO in August 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In this decision, the Board is reopening the claims for service connection for left shoulder and left knee disorders on the basis of new and material evidence.  However, rather than immediately readjudicating these claims on their underlying merits, the Board instead is remanding these claims to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The Board also is remanding the claim concerning the petition to reopen the claim for service connection for a left hip disorder, as well the claims for service connection for right and left wrist disorders.


FINDINGS OF FACT

1.  In July 2005, the RO initially considered and denied the Veteran's claims for service connection for left shoulder and left knee disorders, including as secondary to his service-connected bilateral ankle disability, because there was not the required evidence showing he had these claimed disorders.  There also resultantly was no evidence showing these disorders were due to his military service, either directly or secondarily by way of his already service-connected bilateral ankle disability.

2.  He started, but did not complete, the steps necessary to appeal that decision.

3.  Some of the additional evidence since received, however, is not cumulative or redundant of the evidence already considered in that decision and relates to an unestablished fact needed to substantiate these claims because there now is at least evidence confirming he has these claimed disorders.



CONCLUSIONS OF LAW

1.  The RO's July 2005 rating decision denying service connection for left shoulder and left knee disorders, including as secondary to his service-connected bilateral ankle disability, is final and binding based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since that decision to reopen these claims.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Here, though, since the Board is reopening these claims for service connection for left shoulder and left knee disorders on the basis of new and material evidence, the Board need not determine whether there has been compliance with these notice and duty to assist provisions insofar as apprising the Veteran of the specific reasons for the prior denial of these claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006); VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  Moreover, the Board will be in a better position to determine whether there has been compliance with the remaining duty to notify and assist provisions of the VCAA concerning these claims once they are additionally developed on remand.  So a decision concerning that is being temporarily deferred.


II.  Whether there is New and Material Evidence to Reopen the Claims for Service Connection for Left Shoulder and Left Knee Disorders

The RO first considered and denied these claims in a July 2005 rating decision.  The RO denied these claims in that initial decision because there was no medical evidence of then current diagnoses of these disorders - to in turn show the Veteran had them.  Therefore, absent proof he had these alleged disorders, there necessarily also was not any medical nexus evidence causally relating these disorders to his military service, either directly or secondarily on the premise they were caused or aggravated by his already service-connected bilateral ankle disability.

Later in July 2005, the RO sent the Veteran a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He filed a timely notice of disagreement (NOD) in August 2005, in response, and the RO sent him a statement of the case (SOC) in June 2006.  But he did not then complete the steps necessary to perfect his appeal by also filing a substantive appeal (VA Form 9 or equivalent) in response to that SOC.  Therefore, that decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

In September 2007 the Veteran submitted a statement concerning these disorders, so in effect a petition to reopen these previously denied, unappealed, claims.  The November 2008 RO decision at issue again denied these claims - but on their underlying merits without first determining whether there was new and material evidence to reopen these claims.  According to this rating decision, the claim for a left knee disorder was again denied because there still was not the required evidence of a current left knee disability.  And while the RO determined there was now evidence of a current left shoulder disability - namely, bursitis - there still was no evidence indicating this disorder was the result of the Veteran's military service or a service-connected disability (referring to his bilateral ankle disability).


Although the RO, for whatever reason, neglected to first determine whether there was new and material evidence to reopen these claims, the Board must make this threshold preliminary determination before proceeding further because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits, i.e., on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  See also Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claims is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

If, on the other hand, there is new and material evidence, then the claims must be reopened and the former dispositions reconsidered.  38 U.S.C.A. § 5108.

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, for petitions to reopen, as here, filed on or after August 29, 2001, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) .


Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of all the evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the evidence submitted by a claimant since the last final and binding disallowance of the claim on any basis, so irrespective of whether a prior decision was on the underlying merits or, instead, a prior petition to reopen.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

In determining whether evidence is new and material, the credibility of the evidence in question is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material, however.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 116 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  This phrase, "raises a reasonable possibility of substantiating the claim," does not create a third element for new and material evidence but was intended, instead, to provide guidance to VA adjudicators in determining whether submitted evidence meets the new and material requirements.  That is, the Board cannot require the evidence to be new, material, and raise a reasonable possibility of substantiating the claim.  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In the prior July 2005 final and binding decision, the RO denied service connection because there was no evidence showing the Veteran had received the required diagnoses of left shoulder and left knee disorders.  There was no such indication in his VA outpatient treatment records dated from December 1998 to February 2000.  There also was no other medical evidence then of record showing he had these claimed disorders.

Since that July 2005 decision, however, he has submitted additional VA treatment records dated from February 2000 to April 2009.  Additionally, the RO scheduled him for a VA compensation examination in April 2008, which resulted in diagnoses of left shoulder bursitis and left knee patellofemoral syndrome.

So unlike when the RO considered and denied his claims for left shoulder and left knee disorders in July 2005, there is now competent and presumed credible evidence confirming he has underlying diagnoses to account for his complaints of pain, specifically, of left shoulder bursitis and left knee patellofemoral syndrome.

And as the Court also explained in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), new evidence is sufficient reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of the disability or disabilities at issue, even where this additional evidence is not enough to convince the Board to grant the claim - such as because there is not also the required evidence linking these now established disabilities to the Veteran's military service, including by way of a service-connected disability.  See also Shade, 24 Vet. App. at 117.

Therefore, this finding of new and material evidence does not mean these claims ultimately will be granted, only that they are deserving of further consideration on their underlying merits.  So to this extent, and this extent only, the appeal is being granted subject to the further development of these claims on remand.


ORDER

As new and material evidence has been presented, the claims of entitlement to service connection for left shoulder left knee disorders are reopened, and to this extent only, the appeal concerning these claims is granted.


REMAND

Just as in the case of the Veteran's claimed left shoulder and left knee disorders, the RO initially considered and denied his claim for service connection for a left hip disorder in July 2005 because there was no evidence in the file at that time showing he had this alleged left hip disability.  That initial decision included consideration of his VA treatment records dated from December 1998 to February 2000, which were the only medical records in the file at the time of that decision.  Later in July 2005, the RO sent him a letter notifying him of that decision and apprising him of his procedural and appellate rights in the event he elected to appeal.  He filed a timely NOD in August 2005, in response, and the RO sent his an SOC in June 2006.  

But he did not complete the steps necessary to perfect his appeal of this claim to the Board by also, in response to that SOC, filing a timely substantive appeal (VA Form 9 or equivalent statement).  Hence, that decision became initially considering and denying this claim for a left hip disorder is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

He filed what amounted to be a petition to reopen this claim in September 2007.  The RO's subsequent November 2008 decision, however, considered this claim on its underlying merits without first determining whether there was new and material evidence since the prior, final and binding, July 2005 decision that already had considered and denied this claim.

When, as here, a claim has been previously considered and denied, and the Veteran did not timely appeal the earlier decision, the Board has jurisdictional responsibility to first determine whether there is new and material evidence since the prior decision to reopen the claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108 , 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).

If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  See Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (indicating VA had failed to comply with its own regulations by ignoring the preliminary issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

Since the RO has not considered this threshold preliminary issue of whether there is new and material evidence to reopen this claim, the Veteran has not been provided the type of VCAA notice contemplated by Kent v. Nicholson, 20 Vet. App. 1 (2006).  In Kent, the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that:  (1) notifies him of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and any applicable legal precedent.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  Therefore, this claim must be remanded to the RO, via the AMC, for a determination on this preliminary issue of whether there is new and material evidence to reopen this claim - after first providing the Veteran the required VCAA notice as set forth in Kent.

Also, before addressing the remaining claims on their underlying merits, the Board finds that they, too, must be additionally developed.  VA has a duty to assist claimants in developing facts pertinent to claims if the record before VA is inadequate to fairly decide the claims.  See 38 U.S.C.A. § 5103A (West 2002).  

Concerning the reopened claims of entitlement to service connection for left shoulder and left knee disorders, including as secondary to the already 
service-connected bilateral ankle disability, the RO previously denied these claims on the basis of no current disabilities.  However, as confirmed in the report of the Veteran's April 2008 VA compensation examination, he now has diagnoses of left shoulder bursitis and left knee patellofemoral syndrome.  And as for the remaining claims of entitlement to service connection for right and left wrist disorders, the April 2008 VA compensation examiner also diagnosed bilateral wrist tendonitis.


Resolution of these claims therefore turns on whether these disabilities are attributable to the Veteran's military service - including to his service-connected bilateral ankle disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

During his August 2010 Travel Board hearing, the Veteran indicated these claims are entirely predicated on the notion that they disorders are all secondary to his already service-connected bilateral ankle disability, specifically, due to falling as a result of instability of his ankles.  He does not allege, and the evidence does not otherwise suggest, that any of these disorders was directly or even presumptively incurred in service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Disability that is proximately due to, the result of, or chronically aggravated by a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a) and (b) (2011).  Establishing service connection on this secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).

VA's duty to assist under the VCAA includes providing an examination for a medical nexus opinion when necessary to fairly decide a claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The Board sees the Veteran was indeed provided a VA compensation examination for these disorders in April 2008.  And at the conclusion of that examination, the VA examiner opined that these disorders are less likely as not caused by or a result of the Veteran's service-connected bilateral ankle disability and/or treatment in service or secondary to falls due to his bilateral ankle disability.  As support for this opinion, this examiner noted there was no evidence of direct trauma to the left knee, left shoulder, or bilateral wrists caused by a fall related to instability.  This examiner also stated the bilateral wrist disorder and the left shoulder disorder are most likely, instead, related to the Veteran's occupation as a construction worker and due to overuse.

The Court has stated that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Given the foregoing, the Board notes the examiner did not adequately address the question of whether the Veteran's current left shoulder bursitis, left knee patellofemoral syndrome, and bilateral wrist tendonitis were aggravated by his service-connected bilateral ankle disability, even if not due to or the result of this disability.  The Court in Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), explained that any medical opinion on this issue must address both possibilities - causation and aggravation.

The Veteran testified during his August 2010 hearing that he had fallen several times as a result of the instability in his ankles attributable to this service-connected disability, and he is competent even as a layman to allege this.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (indicating that lay testimony concerning firsthand knowledge of a factual matter is competent).  The Board ultimately will have to determine whether his lay testimony concerning this also is credible to, in turn, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Court has held that a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  And, indeed, as mentioned, the Board eventually must make an express credibility finding regarding this lay evidence when eventually deciding these claims.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (rejecting broad-sweeping, categorical, rejections of lay evidence and testimony without discussing the underlying reasons and bases).  Here, in disassociating all of the claimed disorders from the Veteran's service and service-connected bilateral ankle disability, the examiner merely relied on the lack of evidence of "direct trauma" to these other areas in question, albeit while also citing - in the case of the bilateral wrist disorder and left shoulder disorder, the Veteran's occupation as a construction worker and overuse as more likely explanations.  The Board therefore finds it necessary to obtain additional medical comment on whether these other disabilities of the left shoulder, left knee, left wrist and right wrist are due to, the result of, or chronically aggravated by the already service-connected bilateral ankle disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In particular, this additional notice letter must describe the requirements for establishing his entitlement to service connection for a left hip disorder, including as secondary to his service-connected bilateral ankle disability, and must discuss what would constitute new and material evidence to reopen this claim and, in the process, must describe what evidence would be necessary to substantiate the elements required to establish service connection for this claimed disorder that were found insufficient in the previous denial of this claim in July 2005.  See Kent, supra.

To this end, he should be apprised of the reasons and bases for the prior July 2005 denial of this claim, so he will have the opportunity, in response, to provide the type of evidence and information needed to overcome these prior shortcomings.  This also includes apprising him of the applicable statutes and regulations, both regarding the finality of that prior decision denying this claim (and the resultant need to have new and material evidence since that decision to reopen this claim) and of the applicable statutes and regulations for establishing his underlying entitlement to service connection for this disorder, in the event this claim is reopened and accordingly reconsidered on its underlying merits.

2.  After giving him time to respond to this additional notice, determine whether there is new and material evidence to reopen this previously denied, unappealed, claim for service connection for a left hip disorder.  Unlike what was done when deciding this claim in November 2008, there has to be this initial determination before readjudicating this claim on its underlying merits.  

3.  Ask the Veteran whether he has received any additional (more recent) evaluation or treatment for his remaining disorders - i.e., those concerning his left shoulder, left knee, and wrist (left and right).  

If he has, and the records are not already in the file, then obtain them with his cooperation and authorization.

If the records identified are not in the custody of a Federal department or agency, then they fall within the purview of 38 C.F.R. § 3.159(c)(1), whereas if they are in the possession of a Federal department or agency, they fall within the purview of 38 C.F.R. § 3.159(c)(2).

Document all efforts to obtain all identified records and notify the Veteran of any inability to obtain records as required by 38 C.F.R. § 3.159(e).

4.  Next obtain supplemental medical comment concerning whether the Veteran's service-connected bilateral ankle disability, even if not, as the April 2008 VA examiner concluded, causing his left shoulder, left knee, and left and right wrist disorders, alternatively has aggravated (meaning chronically worsened) these other disorders - such as from the repeated falling he alleges to have experienced on account of the instability of his ankles.

The examiner should express this opinion in terms of whether this posited cause-and-effect correlation is very likely, as likely as not, or unlikely.  This term "as likely as not", i.e., at least 50-percent probability, does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

The VA examiner designated to provide this additional medical comment should remain mindful that, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit addressed lay evidence as potentially competent to support the presence of the claimed disability even where not corroborated by contemporaneous medical evidence such as treatment records.  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the Court determined an examination was inadequate where the examiner did not comment on the Veteran's report of injury and, instead, relied on the absence of evidence in the Veteran's service treatment records (STRs) to provide a negative opinion).

Consistent with these holdings, the examiner designated to comment should consider whether the type of disability the Veteran now has in his left shoulder (bursitis), left knee (patellofemoral syndrome), and wrists (tendonitis) is consistent with this type of claimed trauma, i.e., repeatedly falling, or, instead, more likely the result of other unrelated factors or causes, such as those the April 2008 VA compensation examiner identified, also remaining mindful, however, that aggravation (so not just causation) is also a viable means of granting secondary service connection.

It is imperative the designated examiner discuss the underlying medical rationale for all opinions and conclusions expressed, if necessary citing to specific evidence in the file.


If the examiner determines that an opinion cannot be provided concerning this determinative issue of causation or aggravation "without resorting to mere speculation", then he/she must discuss why a definitive opinion on this determinative issue cannot be provided.  In other words, merely saying that he/she cannot comment will not suffice.

5.  Then readjudicate these claims for service connection for left shoulder, left knee, and left and right wrist disorders on a de novo basis, in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, then he should be provided a supplemental SOC (SSOC) and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


